Title: To Thomas Jefferson from William C. C. Claiborne, 12 June 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            My dear Sir
                     
                            New Orleans June 12. 1807.
                        
                        My feelings have led me to an act which I fear may subject me to your censure. I was engaged on the 8th.
                            instant in a Duel with Mr. Daniel Clark. The affair took place within the Florida line, and at the first fire, I received
                            a ball which passed through my right thigh about ten inches below
                            the hip, and made a considerable contusion in my left. Fortunately the bone was not injured, and altho’ I have suffered
                            much pain, the prospect is favorable that within 10 or 12 days, I shall feel little or no inconvenience from the wound. I
                            shall enclose you in a short time, a copy of the correspondence which preceded the Duel, and on the perusal of which, I
                            trust you will find some apology for my imprudence.
                  I am dear Sir Your faithful friend.
                        
                            William C. C. Claiborne
                     
                        
                    